DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claims 1-16, 24-25, 32, and 34-35.
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed June 1, 2022, with respect to the drawing objection of claims 24 and 34-35 have been fully considered and are persuasive.  The drawing objection of claims 24 and 34-35 has been withdrawn. 
Applicant’s arguments in view of the specification amendments, see pages 6-7, filed June 1, 2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 7 of the Remarks, filed June 1, 2022, with respect to the claim objection of claim 32 have been fully considered and are persuasive.  The claim objection of claim 32 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 7 of the Remarks, filed June 1, 2022, with respect to the 35 U.S.C. 112 (a) rejection of claims 34-35 have been fully considered and are persuasive.  The 35 U.S.C. 112 (a) rejection of claims 34-35 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 7 of the Remarks, filed June 1, 2022, with respect to the 35 U.S.C. 112 (b) rejection of claims 34-35 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 34-35 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see pages 6-10 of the Remarks, filed June 1, 2022, with respect to the rejection(s) of claim(s) 17-35 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the claim language and a new interpretation of the claims.

While a new rejection was made in view of the claim amendments as well as a new interpretation of the claims, the Applicant’s arguments submitted in the Remarks filed 1 June 2022 will be answered. 
Regarding Applicant’s argument on page 8 of the Remarks regarding Cusak, Py, and Levy are not combinable and would not lead a person of ordinary skill in the art to the present invention, the Exmainer respectfully disagrees. Independent claim 17 inferentially claims the cannula in lines 10 and 14. The limitation “a cannula” is being worked upon and it is not clear, as it is not positively recited, if the cannula is required or is functionally present (MPEP 2115).  Further, the lid “can be perforated by a cannula and is fluid tight after the cannula has been removed” is not clear whether the limitation refers to a capability that is required to be present in the invention, or whether it refers to a capability that is a mere possibility that is not required. 
Additionally, the cannula (102, Figure 9) in Levy can be considered as a cannula as the definition of a cannula is a “thin tube inserted into a body cavity or into a duct or into a vessel” (See: https://web.archive.org/web/20161105080408/https://www.merriam-webster.com/dictionary/cannula). Cusak, Py, and Levy are receiving containers where they are combinable as a cannula can go through the lid of the container. 
While the plastic component with a lower Short hardness in Py is resealing, Levy does teach that the tear that is present before the cannula is inserted and the tear reseals after the cannula is removed. A person having skill in the art would be motivation to combine Cusak, Py, and Levy as the addition of the plastic component having a lower Shore hardness to be includes has the motivation to have a material that is easier for a needle to go though than the plug and to reseal the septum which is seen in paragraphs [0012], [0031] and [0034].

In response to applicant's argument on page 10 of the Remarks stating a person having ordinary skill in the art would not use the administration and delivery of liquid oral medications in Levy in the technical field for receiving containers for analysis of chemical and biological samples in the application is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the preamble in independent claim 17 recites “a receiving container” which under broadest reasonable interpretation can include any container in the field that is capable of receiving a product. The prior art references all would fall under a “receiving container” as the claim language is broad where it can incorporate both the receiving containers for analysis of chemical and biological samples as well as any reference from the medical field. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23, 26-31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 17, the phrase “can be”, or “can”, or “could be” renders the scope of the claim unclear because “can” is susceptible to more than one plausible construction. The verb form of the word “can” carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability, or it can be used to indicate a possibility or a probability. Therefore, it is not clear whether the limitation refers to a capability that is required to be present in the invention, or whether it refers to a capability that is a mere possibility that is not required. 
Claim 17 recites the limitation "via at least one ventilation path" in line 11 of the claim.  The limitation is unclear as the ventilation path is required or is only functional. The limitation is inferentially claimed. For purposes of examination, the limitation “via at least one ventilation path” will be considered as functionally required. 
Claim 31 recites the limitation "a body" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "a lid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "a first closing position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "a cannula" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "a chamber" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "a second closing position" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "via at least one ventilation path" in line 7 of the claim.  The limitation is unclear as the ventilation path is required or is only functional. The limitation is inferentially claimed. For purposes of examination, the limitation “via at least one ventilation path” will be considered as functionally required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-18, 23, and 26 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Levy (US 20120216909 A1).
Regarding Claim 17:
Levy discloses a receiving container comprising:
a body (B, Figure 6), and a lid (30, Figure 6), 
wherein the body (B, Figure 6) has an open end and a closed end (Figure 6, the open end is where the lid is located and the closed end is the bottom of the body) and the lid is introduceable at least partially into the open end of the body in order to close the body (Figure 6), 
the receiving container (B, Figure 6) is adapted such that the lid (30, Figure 6) can assume at least a first closing position and a second closing position, in the first closing position, a chamber of the body can be filled with a cannula (102, Figure 9) through the lid (30, Figure 4), and gas can escape from the chamber via at least one ventilation path (Figure 9, the ventilation path is when the syringe is added), and 
in the second closing position (Figure 10, the lid is in the second closing position), the at least one ventilation path is closed (Figure 10, the ventilation path is closed), 
wherein the lid (30, Figure 4) comprises or consists of two plastic components (10 and 32, Figure 4) and at least one of the plastic components is adapted such that the lid (30, Figure 4a) can be perforated by a cannula (102, Figure 9) and is fluid-tight after the cannula has been removed (Paragraph [0030]), and the two plastic components have different Shore hardnesses from one another, and the plastic component with the lower Shore hardness is arranged in a region of the lid radially inside the plastic component with the higher Shore hardness (Paragraph [0031], the shell has a harder material with the closure (32) within the lid being softer).

Regarding Claim 18:
Levy discloses:
Wherein the receiving container is a vial (Paragraph [0034], the typical medication bottle is the vial).

Regarding Claim 23:
Levy discloses:
Wherein the lid (30, Figure 6) has a region which is not introduceable into the body (Figure 6, the top part of the lid is not introducible into the body (B)).
Regarding Claim 26:
Levy discloses:
Wherein the component with the higher Shore hardness (10, Figure 4) is designed with no circumferential interruption at least in a region of the lid which is introduceable into the body (Figures 4 and 6, the shell (10) has a region of the lid that is not introduceable and is in one piece without interruption).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19, 21-23, 26 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cusack (US 5377854 A) in view of Py (US 20140311617 A1) in further view of Levy.
Regarding Claim 17:
Cusack discloses a receiving container (12 and 10, Figure 1b) comprising: 
a body (12, Figure 1b, the test tube is the body), and 
a lid (10, Figure 1b), 
wherein the body (12, Figure 1b) has an open end (Figure 2a, the body has an open end) and a closed end (Figure 1b, the body has a closed end) and the lid is introduceable at least partially into the open end of the body in order to close the body (Column 6, Lines 61-63), 
the receiving container (12 and 10, Figure 1b) is adapted such that the lid (10, Figure 1b) can assume at least a first closing position (Figure 3, the lid is in the first closing portion) and a second closing position (Figure 4, the lid is in the second closing position), 
in the first closing position (Column 6, Lines 61-66), and gas can escape from the chamber via at least one ventilation path (Column 7, Lines 10-16), and 
in the second closing position, the at least one ventilation path is closed (Column 7, Lines 17-19), and 
the lid (10, Figure 1b) comprises at least one plastic component (Column 5, Lines 3-5) which is adapted such that the lid can be perforated by a cannula (Column 7, Lines 23-31).
	Cusack does not disclose:
A chamber of the body can be filled with a cannula through the lid, and
wherein the lid comprises or consists of two plastic components and at least one of the plastic components is adapted such that the lid can be perforated by a cannula and is fluid-tight after the cannula has been removed, and the two plastic components have different Shore hardnesses from one another, and the plastic component with the lower Shore hardness is arranged in a region of the lid radially inside the plastic component with the higher Shore hardness.
	Py teaches a filling device that has:
A chamber of the body can be filled with a cannula through the lid (Paragraph [0122]), and 
at least one of the plastic components (Paragraph [0104]) is adapted such that the lid can be perforated by a cannula and is fluid-tight after the cannula has been removed (Paragraphs [0122]-[0125]).
It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to modify Cusack to include at least one of the plastic components is adapted such that the lid can be perforated by a cannula and is fluid-tight after the cannula has been removed and a chamber of the body can be filled with a cannula through the lid as taught by Py with the motivation to prevent contaminants from entering the vial once the needle is withdrawn. 
Cusack and Py do not teach:
Wherein the lid comprises or consists of two plastic components and at least one of the plastic components is adapted such that the lid can be perforated by a cannula, and the two plastic components have different Shore hardnesses from one another, and the plastic component with the lower Shore hardness is arranged in a region of the lid radially inside the plastic component with the higher Shore hardness.
Levy teaches a dosing adapter that has:
Wherein the lid (30, Figure 4) comprises or consists of two plastic components (10 and 32, Figure 4) and at least one of the plastic components (32, Figure 4) is adapted such that the lid (30, Figure 4a) can be perforated by a cannula (102, Figure 9), and the two plastic components have different Shore hardnesses from one another, and the plastic component with the lower Shore hardness is arranged in a region of the lid radially inside the plastic component with the higher Shore hardness (Paragraph [0031], the shell has a harder material with the closure (32) within the lid being softer).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack and Py to include the lid comprises or consists of two plastic components and at least one of the plastic components is adapted such that the lid can be perforated by a cannula, and the two plastic components have different Shore hardnesses from one another, and the plastic component with the lower Shore hardness is arranged in a region of the lid radially inside the plastic component with the higher Shore hardness by Levy with the motivation to have a material that is easier for a needle to go though than the plug and reseal afterwards.
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness." In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983). 
In this case, it would be inherent that the closure (32, Figure 4) has a lower shore hardness than the shell (10, Figure 4) as the shell is made of a harder material than the closure. 

Regarding Claim 18:
The above-discussed combination of Cusack, Py, and Levy accounts for this subject matter where Py teaches wherein the receiving container is a vial (Paragraph [0102]).

Regarding Claim 19:
Cusack discloses:
Wherein, in the second closing position (Column 7, Lines 17-19), the lid is introduced further into the body than in the first closing position (Figure 2c and Figure 4, the lid is further into the body than in the first closing position (Figure 3)).

Regarding Claim 21:
Cusack discloses:
	The chamber (Figure 3, the inside of the body (12) is the chamber).
Cusack and Levy do not teach:
Wherein the chamber comprises a volume of between 0.5 ml and 2 ml.
Py teaches:
	The chamber (11, Figure 1).
Cusack, Levy, and Py does not expressly disclose the chamber comprises a volume of between 0.5ml and 2ml. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cusack, Levy, and Py to have a volume of between 0.5ml and 2ml since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cusack, Levy, and Py would not operate differently with the claimed volume and since the chamber can contain a volume the device would function appropriately having the claimed volume. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification page 4, lines 29-31).

Regarding Claim 22:
Cusack discloses:
	The body (12, Figure 1b).
Cusack and Py do not teach:
Wherein the body is 30-60 mm long.

Cusack, Levy, and Py does not expressly disclose the body is 30-60mm long.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Cusack, Levy, and Py to have the body 30-60 mm long since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Cusack, Levy, and Py would not operate differently with the claimed length and since the body of the device would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the diameter “may” be within the claimed ranges (specification page 5, Lines 4-5).

Regarding Claim 23:
Cusack discloses:
Wherein the lid (10, Figure 1b) has a region which is not introduceable into the body (See Annotated Figure 4 below).
Cusack, Figure 4
(Annotated by Examiner)

    PNG
    media_image1.png
    954
    834
    media_image1.png
    Greyscale


Regarding Claim 26:
The above-discussed combination of Cusack, Py, and Levy accounts for this subject matter where Levy teaches wherein the component with the higher Shore hardness (10, Figure 4) is designed with no circumferential interruption at least in a region of the lid which is introduceable into the body (Figures 4 and 6, the shell (10) has a region of the lid that is not introduceable and is in one piece without interruption).

Regarding Claim 31:
	See Claim 17 for a receiving container.
Cusack discloses a stopper assembly that has:
		Filling a receiving container (Column 7, Lines 23-31) comprising the steps of:
providing the receiving container (12 and 10, Figure 1b) with a body (12, Figure 1b) and a lid (10, Figure 1b), 
wherein the lid (10, Figure 1b) is introduced into the body in a first closing position (Column 6, Lines 61-66), 
perforating the lid with a cannula (Column 7, Lines 23-31), -3-
wherein gas escapes from a chamber via at least one ventilation path (Column 7, Lines 10-16), and 
arranging the lid in a second closing position such that the at least one ventilation path is closed (Column 7, Lines 17-19).
	Cusack and Levy do not teach:
Perforating the lid with a cannula, -3-filling the receiving container through the cannula.
	Py teaches a filling device that has:
A method for filling a receiving container (Paragraph [0119]), the method comprising the steps of: 
perforating the lid (14, Figure 2) with a cannula, -3-filling the receiving container through the cannula (Paragraph [0122]).
It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to modify Cusack and Levy to include the lid can be perforating the lid with a cannula, -3-filling the receiving container through the cannula as taught by Py with the motivation to prevent contaminants from entering the vial once the needle is withdrawn once finished with filling the container. 

Regarding Claim 33:
Cusack discloses:
Further comprising introducing the lid (10, Figure 1b) further into the body in order to arrange the lid in the second closing position (Column 6, Lines 52-60 and Column 7, Lines 17-19).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cusack in view of Py in further view of Levy and Burns (US 5232111 A).
Regarding Claim 20:
Cusack discloses:
The at least one ventilation path (50, Figure 3) comprises a recess in a sealing surface of a first groove (44, Figure 2a).
Cusack, Levy, and Py do not teach:
Wherein the lid comprises grooves, the grooves comprise at least partially circumferential sealing surfaces, and the at least one ventilation path comprises a recess in a sealing surface of a first groove and a sealing surface of at least a second groove is arranged circumferentially.
	Burns teaches a stopper shield combination closure that has:
Wherein the lid (102 and 82, Figure 9a) comprises grooves (Figure 9a, the grooves are between spaced rings (122)), the grooves comprise at least partially circumferential sealing surfaces, and a first groove and a sealing surface of at least a second groove is arranged circumferentially (See Annotated Figure 9a below).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack, Levy, and Py to include the lid comprises grooves, the grooves comprise at least partially circumferential sealing surfaces, and the at least one ventilation path comprises a recess in a sealing surface of a first groove and a sealing surface of at least a second groove is arranged circumferentially by Burns with the motivation to have the lid sealing attached to the vial to prevent contamination of the matter within the vial from exiting when removing the lid. 
Burns, Figure 9a
(Annotated by Examiner)

    PNG
    media_image2.png
    644
    1012
    media_image2.png
    Greyscale



Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cusack in view of Py in further view of Levy and Zhang (US 20160228103 A1).
Regarding Claim 27:
Cusack discloses:
	A body (12, Figure 1a).
Cusack, Levy, and Py do not teach:
Wherein the body has at least one conically tapering portion on the outer side, and the at least one conical portion has the closed end or is arranged adjacent thereto.
	Zhang teaches a preservation tube that has:
Wherein the body (2, Figure 1) has at least one conically tapering portion on the outer side, and the at least one conical portion has the closed end (Figure 1, the conically tapering portion is at the closed end on the outer side).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack, Levy, and Py to include the body has at least one conically tapering portion on the outer side and the at least one conical portion has the closed end as taught by Zhang with the motivation to have an information element on the bottom of the tube to identify the tube. 

Regarding Claim 28:
Cusack discloses:
	A body (12, Figure 1a) and a lid (10, Figure 1a).
Cusack, Levy, and Py do not teach:
Wherein the body comprises or consists of two plastic components, and at least one component is light- blocking or opaque and is arranged at the closed end of the body, and the at least one light-blocking or opaque component has a code for identification.
	Zhang teaches:
Wherein the body comprises or consists of two plastic components (Paragraph [0032]), and at least one component is light- blocking or opaque and is arranged at the closed end of the body (Paragraph [0014] and Figure 2, the code (1) is the opaque portion that is arranged at the closed end of the body), and the at least one light-blocking or opaque component has a code for identification (1, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack, Levy, and Py to the body comprises or consists of two plastic components, and at least one component is light- blocking or opaque and is arranged at the closed end of the body, and the at least one light-blocking or opaque component has a code for identification by Zhang with the motivation to have an information element on the bottom of the tube to identify the tube. 

	Regarding Claim 29:
The above-discussed combination of Cusack, Levy, Py, and Zhang accounts for this subject matter where Zhang teaches wherein the at least one light-blocking or opaque component contains polypropylene or consists thereof (Paragraph [0032]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Cusack in view of Py in further view of Levy and Blekher (US 20090308184 A1).
Regarding Claim 30:
Cusack discloses:
	A body (12, Figure 1a) and a lid (10, Figure 1a).
Cusack and Py do not teach:
Wherein at least one of the body and the lid is produced by an injection-molding process.
	Blekher teaches a pierceable stopper that has: 
Wherein the body (2, Figure 1) is produced by an injection-molding process (Paragraph [0084]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Cusack, Levy, and Py to include the body is produced by an injection-molding process as taught by Blekher with the motivation to reduce labor costs and have faster production. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Py 3 (US 20020023409 A1) teaches a medicament vial that has a lid, a body, a ventilation path, and the lid is perforated by a cannula. 
	Haynes (US 5325977 A) teaches a medicament vial that has a lid, a body, and a ventilation path.
	Yerman (US 4192429 A) teaches a vented vacuum tube that has a lid, a body, and a ventilation path. 
	Lopez (US 20080000870 A1) teaches a stopper for flasks that has a lid, a body, a ventilation path, and the lid is perforated by a cannula. 
	Scherrer (US 20190329248 A1) a lid, a body, a ventilation path, Shore hardness, an opaque component, a code, and the lid is perforated by a cannula. 
	Smith (US 7674433 B2) teaches a tube for storing fluid that has a body, a code, and an opaque component and a transparent component. 
	Wijnschenk (US 6270728 B1) teaches a test tube that has a body, a code, and an opaque component and a transparent component.
Niunoya (US 20120203138 A1) teaches a lid that has a body, a vial, and two plastic components. 
Mouchawar (US 5036992 A) teaches a medicine vial cap that has a plastic component, a lid, and a vial. 
Handman (US 4244478 A) teaches a closure assembly for unit dose vial that has a lid, a ventilation path, a plastic component, and a vial. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753